UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                        Plaintiff,
                                            ORDER
            - v. -
                                         19 Cr. 789 (PGG)
ANTHONY ROSE,
      a/k/a “Todd Chambers,”
JELANI WRAY,
      a/k/a “Lani,”
      a/k/a “J.R.,”
NATHANIEL COLES,
      a/k/a “Nat,”
TARA ROSE,
      a/k/a “Christine Waters,”
      a/k/a “Christine Hinds,”
      a/k/a “Taylor Hinds,”
ANTHONY ROSE, Jr.,
      a/k/a “Sean Wells,”
CHRISTINA GARCIA,
      a/k/a “Cindy,”
LUIS VILELLA,
      a/k/a “Angel Martinez,”
LEON BLUE,
      a/k/a “Boochie,”
CLARENCE FACEY,
      a/k/a “Face”
ANA RIVERA,
      a/k/a “Melissa Ramos,”
DEJAHNEA BROWN,
      a/k/a “Michelle Williams,”
TONYA THOMAS,
      a/k/a “Karen Schwartz,”
ANGELA MELECIO,
      a/k/a “Angie,”
      a/k/a “P2,”
STEPHANIE PASCAL,
      a/k/a “Steph,”
      a/k/a “P5,”
MAKEBA SIMMONS,
EDWARD ABAYEV,
      a/k/a “Eddie,”
GRACIELA BORRERO,

                                     1
      a/k/a “Grace,”
      a/k/a “P8,”
 BARRINGTON REID,
      a/k/a “P9,”
 TONJA LEWIS,
      a/k/a “J1,”
 RAYMOND PARKER,
      a/k/a “Andre,”
      a/k/a “J2,”
 BERLISA BRYAN,
      a/k/a “Lisa,”
 ANGELA MYERS,
      a/k/a “Angie,”
 LATIFAH ABDUL-KHALIQ,
 SHAKEEMA FOSTER,
 KOURTNEI WILLIAMS,
 MAKKAH SHABAZZ,
      a/k/a “Mecca,” and
 YANIRIS DELEON
      a/k/a “Jen,”

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               On November 30, 2021, Defendant Leon Blue filed a redacted version of his brief

in support of his motions to suppress intercepted wire communications, for a severance, and for a

bill of particulars (Dkt. No. 321) (the “Pretrial Motions”), and submitted the exhibits attached to

the Declaration of Telemachus P. Kasulis (Dkt. Nos. 322-1, 322-2, 322-3, 322-4) under seal.

Defendant Blue states that he submitted these exhibits under seal and redacted citations to them

in his brief “pursuant to the Protective Order in this case,” and that “[i]f the Court believes these

Exhibits should instead be filed publicly, Mr. Blue has no objection and will do so upon order of

the Court.” (Blue Br. (Dkt. No. 321) at 15 n.1)




                                                  2
               The Government filed a redacted version of its opposition brief and submitted

exhibit A incorporated therein under seal on December 30, 2021 (Dkt. No. 333), and Blue filed a

redacted version of his reply brief on January 13, 2021 (Dkt. No. 340).

               The Protective Order in this case provides no basis for submission of the Pretrial

Motions under seal (see Dkt. No. 159), and neither Blue nor the Government has made any

attempt to show that the documents submitted under seal meet the standard for sealing set forth

in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006).

               Accordingly, the aforementioned documents will be unsealed. By June 7, 2021,

the parties will file unredacted versions of the following documents:

       •   Defendant Blue’s Memorandum of Law in Support of his Pretrial Motions (Dkt. No.
           321);

       •   Exhibits A, B, C and D to the Declaration of Telemachus P. Kasulis (Dkt. Nos. 322-1,
           322-2, 322-3, 322-4);

       •   The Government’s Memorandum of Law in Opposition to Defendant Leon Blue’s
           Pretrial Motions (Dkt. No. 333) and Exhibit A incorporated therein; and

       •   Defendant Blue’s Reply Memorandum of Law in Further Support of his Pretrial
           Motions (Dkt. No. 340).


Dated: New York, New York
       June 2, 2021




                                                3
